Case 1:21-cv-00147-DDD Document 18 Filed 03/02/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. 1:21-cv-00147-DDD

BRI BUENTELLO,

               Plaintiff,

v.

LAUREN BOEBERT, in her official and individual capacities,


               Defendants.



            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                      PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)


       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff and her counsel

hereby give notice that the above-styled action is voluntarily dismissed as against Lauren

Boebert in her individual capacity without prejudice.

       DATED this 2nd day of March 2021.

                                                     KILLMER, LANE & NEWMAN, LLP

                                                     s/ Andy McNulty
                                                     ____________________________________
                                                     David A. Lane
                                                     Andy McNulty
                                                     1543 Champa Street, Suite 400
                                                     Denver, CO 80202
                                                     (303) 571-1000
                                                     (303) 571-1001
                                                     dlane@kln-law.com
                                                     amcnulty@kln-law.com
                                                     ATTORNEYS FOR PLAINTIFF




                                                1
Case 1:21-cv-00147-DDD Document 18 Filed 03/02/21 USDC Colorado Page 2 of 2




                                 CERTIFICATE OF SERVICE

      I certify that on this 2nd day of March 2021 I filed a true and correct copy of the foregoing
via CM/ECF which will generate emailed notice to the following:

Suzanne Taheri
Maven Law Group
1800 Gelnarm Place, Ste 950
Denver, CO 80202
303-263-0844
staheri@mavenlawgroup.com
Counsel for Defendant in her individual capacity


                                                     s/ Jamie Akard
                                                     Jamie Akard
                                                     Paralegal




                                                2
